
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as
of September 23, 2002, by and between National Equipment Services, Inc., a
Delaware corporation (the "Company"), and Joseph M. Gullion (the "Executive").

        In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.Employment.    The Company shall employ the Executive, and the Executive
hereby accepts employment with the Company, subject to the terms and conditions
set forth in this Agreement, for the period beginning on the date hereof and
ending on date specified in Section 4 hereof (the "Employment Period").

2.Position and Duties. a.During the Employment Period, the Executive shall serve
as the President and Chief Executive Officer of the Company, shall report to the
Company's Board of Directors (the "Board"), and, during such time, shall perform
such administrative, supervisory, and other managerial and executive duties for
the Company and any of its subsidiaries consistent with the position of
President and Chief Executive Officer as the Board shall direct.

b.So long as the Executive serves as the Company's President and Chief Executive
Officer, the Executive shall serve as a member of the Board, after which time
the Executive shall resign as a member of the Board and as a director of any
other corporation or entity which is an affiliate of the Company.

c.During the Employment Period, Executive shall report to the Board and shall
devote his best efforts and his full business time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company. The Executive shall
perform his duties, responsibilities and functions to the Company to the best of
his abilities in a diligent, trustworthy, professional and efficient manner and
shall comply with the Company's policies and procedures. In performing his
duties and exercising his authority under the Agreement, Executive shall support
and implement the business and strategic plans approved from time to time by the
Board and shall support and cooperate with the Company's efforts to operate
profitably and in conformity with the business and strategic plans approved by
the Board. So long as Executive is employed by the Company, Executive shall not,
without the prior written consent of the Board, accept other employment or
perform other services for compensation.
3.Compensation. a.Base Salary.    During the Employment Period, the Executive's
base salary shall be $450,000 per year (the "Base Salary"). In addition, during
the Employment Period, the Board shall consider, at least once every 12 months,
increasing the Base Salary based upon such factors as the Executive's
performance and the growth and profitability of the Company, but the Board shall
have no obligation to grant any such increases in the Base Salary. Any such
increase to the Base Salary shall become a part thereof and for purposes hereof
the Base Salary as so increased shall be deemed thereafter to be the Base Salary
and may be reduced, but not below the initial Base Salary provided hereunder.
The Base Salary shall be payable in regular installments in accordance with the
Company's general payroll practices.

b.Signing Bonus.    On the date hereof, the Company will issue to the Executive
100,000 shares of the Company's Common Stock (the "Stock Grant"), which shares
will be "restricted securities" within the meaning of Rule 144 as adopted by the
Securities and Exchange Commission under the Securities Act of 1933, as amended.
In addition, on the date hereof, the Company will pay to the Executive a signing
bonus in cash in an amount equal to $167,903. The Executive represents that
(i) he understands that the Common Stock issued pursuant to the Stock Grant has
not been registered under the Securities Act of 1933, as amended from time to
time (the "Securities Act"), or any applicable state securities laws, and is
being issued in reliance upon federal and state exemptions for transactions not
involving any public offering, (ii) he is acquiring such stock solely for his
own account for investment purposes, and not with a view to the distribution
thereof, and (iii) he is an accredited investor within the meaning of
Regulation D promulgated under the Securities Act. The Common Stock issued
pursuant to the Stock Grant will be imprinted with a Securities Act legend
acceptable to the Company. The Common Stock issued pursuant to the Stock Grant
may not be

--------------------------------------------------------------------------------

transferred unless the transferor furnishes to the Company a (i) written opinion
from counsel reasonably satisfactory to the Company in form, substance, and by
reason of such counsel's experience to the effect that the holder may transfer
such stock as desired without registration under the Securities Act or under any
applicable state securities laws; and (ii) written undertaking executed by the
desired transferee reasonably satisfactory to the Company in form and substance
agreeing to be bound by the restrictions on transfer contained herein.

c.Annual Cash Bonus. (i)Commencing with calendar year 2003, if the Executive has
been employed by the Company from the date hereof through the last day of such
calendar year, the Executive will be eligible for an annual cash bonus (the
"Annual Bonus") of up to 100% of his Base Salary earned during such calendar
year as determined by the Board in its sole discretion; provided that: a.if the
Executive has been employed by the Company from the date hereof through
December 31, 2003, the Annual Bonus for the 2003 calendar year shall be at least
$150,000, and if Adjusted EBITDA for the 2003 calendar year equals or exceeds
the Base EBITDA Amount, the Annual Bonus for the 2003 calendar year shall be at
least $225,000; and

b.if the Executive has been employed by the Company from the date hereof through
December 31, 2004 and Adjusted EBITDA for the 2004 calendar year equals or
exceeds the Base EBITDA Amount, the Annual Bonus for the 2004 calendar year
shall be at least $225,000. (ii)"Adjusted EBITDA" means, with respect to any
calendar year, the audited net income of the Company for such year prior to the
provision for (i) interest expense, (ii) taxes based on income or profits, and
(iii) depreciation and amortization expenses, in each case as determined by the
Board on a consolidated basis in accordance with generally accepted accounting
principles, applied on a basis consistent with the Company's past practice;
provided that Adjusted EBITDA will be calculated based on the Company's business
as it was assumed for the determination of the Base EBITDA Amount and shall not
include the results of, or the effect of, any acquisitions or divestitures which
were not taken into account when the Base EBITDA Amount was determined. In
addition, Adjusted EBITDA will be calculated taking into account the Annual
Bonus payable hereunder (i.e. Adjusted EBITDA will be determined following
deemed payment of the Annual Bonus described herein and all other bonuses paid
to officers and employees for the applicable fiscal year).

(iii)"Base EBITDA Amount" means the Adjusted EBITDA for the 2002 calendar year,
as agreed upon by the Board and the Executive; provided that if the Board and
the Executive cannot or do not agree on the Base EBITDA Amount, then the Base
EBITDA Amount shall be an amount determined by the Board reasonably and in good
faith.
d.Stock Options.    Executive will receive in the aggregate options on 500,000
shares of the Company's Common Stock (the "Stock Option Grant") pursuant to the
terms and conditions set forth in the Stock Option Agreement(s), dated as of the
date hereof, by and between the Company and the Executive.

e.Minimum Proceeds on Sale.    In the event a Change of Control or Debt Maturity
Event occurs, if (i) the Executive has been employed by the Company from the
date hereof through the date of the Change of Control or Debt Maturity Event and
(ii) the aggregate pre-tax proceeds receivable by the Executive in connection
with the Change of Control or Debt Maturity Event in respect of the Stock Option
Grant and the Stock Grant is less than $2,000,000, then simultaneously with such
Change of Control or Debt Maturity Event, the Company will pay to the Executive
a cash bonus equal to the amount of such deficiency.

f.Fringe Benefits and Perquisites.    During the Employment Period, the
Executive shall be entitled to participate in all of the Company's employee
benefit programs for which senior executive employees of the Company are
generally eligible, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements.

g.Reimbursement of Expenses.    The Company shall reimburse the Executive for
all reasonable expenses incurred by him in the course of performing his duties
under this Agreement that are consistent with the Company's policies in effect
from time to time with respect to travel, entertainment and other business
expenses, subject to the Company's requirements with respect to reporting and
documentation of such expenses.

h.Withholding.    All amounts payable to the Executive as compensation hereunder
shall be subject to all required and customary withholding by the Company.

--------------------------------------------------------------------------------

4.Term. a.The Employment Period shall commence on the date hereof and shall
continue until the fifth anniversary of the date hereof; provided that (i) the
Employment Period shall terminate prior to such date immediately upon
Executive's resignation, death or Disability and (ii) the Employment Period may
be terminated by the Company at any time prior to such date for Cause (as
defined below) or without Cause. Except as otherwise provided herein, any
termination of the Employment Period by the Company shall be effective as
specified in a written notice from the Company to the Executive. If the
Executive wishes to terminate the Employment Period by resignation, he agrees to
give the Company at least thirty (30) days' prior written notice.

b.If the Employment Period is terminated by the Company without Cause
(including, without limitation, a termination by the Company without Cause in
connection with a Change of Control or a Debt Maturity Event), the Executive
shall be entitled to (i) continue to receive his Base Salary payable in regular
installments as special severance payments from the date of termination through
the first anniversary of the date of termination (the "Severance Period"), and
(ii) receive, within 90 days after the last day of the Employment Period, a cash
bonus equal to (x) 50% of the Base Salary earned by the Executive during the
last 12 months of the Employment Period, minus (y) the amount determined in
accordance with Schedule A attached hereto, in each case if and only if the
Executive has executed and delivered to the Company a general release in a form
reasonably acceptable to the Company and only so long as the Executive has not
breached and does not breach the provisions of Sections 5, 6 and 7 hereof, and
the Executive shall not be entitled to any other salary, compensation or
benefits after termination of the Employment Period, except to the extent
specifically provided otherwise under the terms of a particular benefit or
compensation plan and except for the right to reimbursement pursuant to
Section 3(g) hereof of expenses incurred prior to the termination of the
Employment Period.

c.If the Employment Period is terminated for any reason other than by the
Company without Cause (e.g., termination by the Company with Cause, resignation
by the Executive, death or Disability), the Executive shall only be entitled to
receive his Base Salary through the date of termination and shall not be
entitled to any other salary, compensation or benefits from the Company or its
subsidiaries thereafter, except to the extent specifically provided otherwise
under the terms of a particular benefit or compensation plan and except for the
right to reimbursement pursuant to Section 3(g) hereof of expenses incurred
prior to the termination of the Employment Period.

d.Except as otherwise expressly provided herein, all of Executive's rights to
salary, bonuses, fringe benefits and other compensation hereunder which accrue
or become payable after the termination or expiration of the Employment Period
shall cease upon such termination or expiration, other than those expressly
required under applicable law (such as COBRA).
5.Confidential Information.    The Executive acknowledges that the information,
observations and data (including trade secrets) obtained by him while employed
by the Company and its subsidiaries concerning the business or affairs of the
Company, or any subsidiary ("Confidential Information") are the property of the
Company or such subsidiary. Therefore, the Executive agrees that he shall not
disclose to any unauthorized person or use for his own purposes any Confidential
Information without the prior written consent of the Board, unless and to the
extent that the Confidential Information becomes generally known to and
available for use by the public other than as a result of the Executive's acts
or omissions. The Executive shall deliver to the Company at the termination or
expiration of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof)
embodying or relating to the Confidential Information, Work Product (as defined
below) or the business of the Company or any subsidiaries which he may then
possess or have under his control. In addition, the Executive acknowledges that
the Company has received and in the future may receive from third parties their
confidential or proprietary information subject to a duty on the Company's part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Executive agrees to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any unauthorized person or to use it except as necessary in carrying out
Executive's work for the Company consistent with the Company's agreement with
such third party.

6.Inventions and Patents. a.The Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
relate to the Company's or any of its subsidiaries' actual or anticipated
business, research and development or existing or future products or services
and which are conceived,

--------------------------------------------------------------------------------

developed or made by Executive while employed by the Company and its
subsidiaries ("Work Product") belong to the Company or such subsidiary.
Executive shall promptly disclose such Work Product to the Board and, at the
Company's expense, perform all actions reasonably requested by the Board
(whether during or after the Employment Period) to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments).

b.In accordance with Section 2872 of the Illinois Employee Patent Act, Ill. Rev.
Stat. Chap. 140, § 301 et seq. (1983), Executive is hereby advised that this
Section 6 regarding the Company's and its subsidiaries' ownership of Work
Product does not apply to any invention for which no equipment, supplies,
facilities or trade secret information of the Company or any subsidiary was used
and which was developed entirely on Executive's own time, unless (i) the
invention relates to the business of the Company or any subsidiary or to the
Company's or any subsidiaries' actual or demonstrably anticipated research or
development or (ii) the invention results from any work performed by Executive
for the Company or any subsidiary.

7.Non-Compete, Non-Solicitation. a.In further consideration of the compensation
to be paid to Executive hereunder, Executive acknowledges (i) that in the course
of his employment with the Company and its subsidiaries he shall become familiar
with the Company's trade secrets and with other Confidential Information
concerning the Company and its subsidiaries which is not generally known within
the Company's industry and which gives the Company and its subsidiaries a
competitive business advantage, or the opportunity of obtaining such advantage,
and the disclosure of which could be detrimental to the interests of the Company
and its subsidiaries, (ii) that the Company has spent substantial time and
resources developing long-term, near permanent relationships with its customers
and that any such customer relationships that Executive has developed, or might
develop in the future, with the Company's customers were developed on behalf of
the Company, and (iii) that his services have been and shall be of special,
unique and extraordinary value to the Company and its subsidiaries. The
Executive further acknowledges that the Company and its subsidiaries have a
legitimate business interest in protecting this Confidential Information, trade
secrets and the Company's long-term, near permanent customer relationships.
Therefore, Executive agrees that, during the Employment Period and for 12 months
thereafter (the "Noncompete Period"), he shall not directly or indirectly own
any interest in, manage, control, participate in, consult with, render services
for, or in any manner engage in any business that owns or operates equipment
rental, sales or service facilities anywhere in the United States or sells new
or used rental equipment or related parts anywhere in the United States. Nothing
herein shall prohibit Executive from being a passive owner of not more than 2%
of the outstanding stock of any class of a corporation which is publicly traded,
so long as Executive has no active participation in the business of such
corporation.

b.During the Noncompete Period, Executive shall not directly or indirectly
through another person or entity (i) induce or attempt to induce any employee of
the Company or any subsidiary to leave the employ of the Company or such
subsidiary, or in any way interfere with the relationship between the Company or
any subsidiary and any employee thereof, (ii) hire any person who was an
employee of the Company or any subsidiary at any time during the Employment
Period or (iii) induce or attempt to induce any customer, supplier, licensee,
licensor, franchisee or other business relation of the Company or any subsidiary
to cease doing business with the Company or such subsidiary, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and the Company or any subsidiary (including, without
limitation, making any negative or disparaging statements or communications
regarding the Company or its subsidiaries).
8.Enforcement.    If, at the time of enforcement of Sections 5, 6 or 7 of this
Agreement, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area. Because Executive's services
are unique and because Executive has access to Confidential Information and Work
Product, the parties hereto agree that money damages would not be an adequate
remedy for any breach of this Agreement. Therefore, in the event a breach or
threatened breach of this Agreement, the Company or its successors or assigns,
in addition to other rights and remedies existing in their favor, shall be
entitled to specific performance and[ib]/or injunctive or other equitable relief
from a court of competent jurisdiction in order to enforce, or prevent any
violations of, the provisions hereof (without posting a bond or other security).
In addition, in the event of a breach or violation by Executive of Section 7,
the Noncompete Period shall be tolled until such breach or violation has been
duly cured. Executive acknowledges that the restrictions contained in Section 7
are reasonable and that he has reviewed the provisions of this Agreement with
his legal counsel.

--------------------------------------------------------------------------------

9.Executive's Representations.    The Executive hereby represents and warrants
to the Company that (i) the execution, delivery and performance of this
Agreement by the Executive does not and will not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which he is bound, (ii) the
Executive is not a party to or bound by any employment agreement,
confidentiality agreement or non-compete agreement with any other person or
entity, (iii) upon the execution and delivery of this Agreement by the Company,
this Agreement shall be the valid and binding obligation of the Executive,
enforceable in accordance with its terms, (iv) he knows of no reason why he
would fail to fulfill his responsibilities under this Agreement (whether as a
result of alcoholism or drug dependency or any other reason), and (v) the
information previously provided to the Company and contained in any resume,
curriculum vitae or other writing furnished by the Executive, as well as in any
oral representations made by the Executive, regarding the Executive's
qualifications (including, but not limited to, educational background, degrees,
job history, etc.) were truthful, accurate, and not misleading.

10.Certain Definitions.    For the purposes of this Agreement, the following
terms shall have the meanings set forth below: a."Board" means the Board of
Directors of the Company; provided that to the extent the Board has delegated to
its Compensation Committee any matters which are applicable hereunder, then
references herein to the Board shall be deemed to be references to the
Compensation Committee of the Board of Directors of the Company.

b."Cause" means (i) conviction, admission or commission, or plea of no contest
(or its equivalent) of a crime constituting a felony under federal, state, local
or foreign law; (ii) the conviction, admission or commission, or plea of no
contest (or its equivalent) of a crime involving moral turpitude; (iii) the
misappropriation of assets of the Company, or the commission of any other act or
omission involving dishonesty, disloyalty, or fraud with respect to the Company
or any of its subsidiaries or any of their suppliers or customers; (iv) failure
to fulfill the Executive's responsibilities under this Agreement (whether as a
result of alcoholism or drug dependency or any other reason) after written
notice of such failure from the Company to the Executive and after the Executive
has not corrected such failure (to the reasonable satisfaction of the Company)
within thirty (30) days from the date of such notice is given; (v) gross
negligence, willful misconduct, or the willful refusal of the Executive to
fulfill his responsibilities under this Agreement after written notice from the
Company to the Executive of such gross negligence, willful misconduct, or the
willful refusal and after the Executive's failure to correct such refusal to the
reasonable satisfaction of the Company within thirty (30) days from the date
such notice is given; (vi) any other material breach of this Agreement after
written notice of such other material breach from the Company to the Executive
and after he has not corrected such other material breach (to the Company's
reasonable satisfaction) within thirty (30) days from the date such notice is
given; or (vii) the Executive's material breach of any Company policy or
practice as described in the Company's employee handbook, as updated from time
to time.

c."Change in Control" means the sale of the Company to a third party or group of
third parties pursuant to which such party or parties acquire (i) capital stock
of the Company possessing the voting power to elect a majority of the Board
(whether by merger, consolidation, sale, or transfer of the Company's capital
stock) or (ii) all or substantially all the Company's assets determined on a
consolidated basis.

d."Debt Maturity Event" means the maturity of the Company's senior or
subordinated debt facilities without replacement, refinancing or similar
arrangement with respect thereto. For purposes of this Agreement, these debt
facilities shall be limited to: (1) the term loan facility and the revolving
loan facility under that certain Credit Agreement, dated as of August 6, 1999
and amended from time to time thereafter, by and among the Company, certain of
the subsidiaries of the Company, and the lenders thereto, (2) $100,000,000 of
10% Senior Subordinated Notes due 2004 governed by that certain Indenture, dated
as of November 25, 1997 and (3) $175,000,000 of 10% Senior Subordinated Notes
due 2004 governed by that certain Indenture, dated as of December 11, 1998.

e."Disability" shall mean a disability that would entitle an eligible
participant to payment of monthly disability payments under any Company
disability plan or as otherwise determined by the Board.
11.Amendment.    Except as otherwise provided herein, any provision of this
Agreement may be amended or waived only with the prior written consent of the
Executive and the Company.

12.Successors and Assigns.    Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the

--------------------------------------------------------------------------------

benefit of the respective successors and permitted assigns of the parties hereto
whether so expressed or not.

13.Severability.    Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

14.Counterparts.    This Agreement may be executed simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same Agreement.

15.Descriptive Headings.    The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

16.Governing Law.    All questions concerning the construction, validity and
interpretation of this Agreement will be governed by and construed in accordance
with the domestic laws of the State of Illinois, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Illinois or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Illinois.

17.Notices.    All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or
mailed by certified or registered mail, return receipt requested and postage
prepaid, to the recipient. Such notices, demands and other communications shall
be sent to the Executive at the address appearing on the signature page to this
Agreement and to the Company at National Equipment Services, Inc.,
1603 Orrington Avenue, Suite 1600, Evanston, Illinois 60201, Attn: Chairman of
the Board of Directors, or to such other address or to the attention of such
other person as the recipient party has specified by prior written notice to the
sending party.

18.No Strict Construction.    The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

19.Entire Agreement.    This Agreement constitute the entire understanding,
whether written or oral, between the parties with respect to the subject matter
hereof

* * * * *

        IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement as of the date first written above.

  NATIONAL EQUIPMENT SERVICES, INC.
 
By:
 
/s/  CARL THOMA      

--------------------------------------------------------------------------------


 
Its:
 
Chairman of the Board

--------------------------------------------------------------------------------


 
EXECUTIVE:           /s/  JOSEPH M. GULLION      

--------------------------------------------------------------------------------

Joseph M. Gullion           106 Knighton Place

--------------------------------------------------------------------------------

          Elmhurst, IL 60126

--------------------------------------------------------------------------------

[Print address in space provided above]

--------------------------------------------------------------------------------

Schedule A

Executive's termination date
occurs on any day during the
following period:

--------------------------------------------------------------------------------

  Amount to be deducted from
Executive's severance pursuant to
clause (y) of Section 4(b)(ii) of
the Agreement

--------------------------------------------------------------------------------

September 23, 2002 through
September 23, 2003,   $ 100,000
September 24, 2003 through
September 23, 2004,
 
$
80,000
September 24, 2004 through
September 23, 2005,
 
$
60,000
September 24, 2005 through
September 23, 2006,
 
$
40,000
September 24, 2006 through
September 23, 2007,
 
$
20,000

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1

